Citation Nr: 0103101	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  00-16 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left knee injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1985 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

Following the receipt of the veteran's November 1999 claim, a 
December 1999 letter from the RO to the veteran indicated 
that further information was needed in order to request the 
veteran's treatment records.  Although the record does not 
indicate that the veteran provided additional information to 
the RO, during the veteran's personal, hearing before a 
member of the Board in November 2000, the veteran indicated, 
at page 9 of the hearing transcript, that he had been seen 
four times during the current year, indicating that he had 
been seen at the VA.  It is unclear what VA medical center he 
was seen at.  It was further indicated that X-rays had been 
taken in October 2000 and the veteran was waiting for 
consultation from the VA for orthopedics.  The record does 
not reflect that an attempt has been made to associate VA 
treatment records with the veteran's record on appeal.  

There has been a significant change in the law during the 
pendency of this appeal.  On October 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), this law 
reaffirms and clarifies VA's duty to assist.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated the veteran for his 
service-connected postoperative residuals 
of a left knee injury since November 
1998.  With any necessary authorization, 
the RO should attempt to obtain copies of 
pertinent treatment records that are 
identified.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his 
service-connected postoperative residuals 
of a left knee injury.  All indicated 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected 
postoperative residuals of a left knee 
injury, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's 
service-connected postoperative residuals 
of a left knee injury could significantly 
limit the functional ability of the 
affected joint during flare-ups, or when 
the joint is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected postoperative residuals 
of a left knee injury, the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  The examiner is 
also requested to indicate whether the 
scars that are related to the 
service-connected postoperative residuals 
of a left knee injury are superficial, 
poorly nourished, have repeated 
ulceration, are tender and painful on 
objective demonstration, or limit the 
function of any part.  If the scars 
result in limitation of function of any 
part, that limitation should be fully 
described.  A complete rationale should 
be provided for any opinion offered.  

3.  The RO should review the claims file 
and ensure that the provisions of the 
Veterans Claims Assistance Act of 2000 
have been complied with.  The RO should 
then readjudicate the issues on appeal, 
with appropriate consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where applicable.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




